As filed with the Securities and Exchange Commission on January 24, 2014 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.165 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 169 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on February 24, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 24, 2014 as the new effective date for Post-Effective Amendment No. 156 to the Registration Statement filed on October 25, 2013 for the CV U. S. High Yield Fund. Previously, the filing of Post-Effective Amendment No. 160 delayed the effective date until January 24, 2014.This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 156 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 24th day of January, 2014. STARBOARD INVESTMENTTRUST By: /s/ Katherine M. Honey Katherine M. Honey Secretary and Attorney-in-Fact Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee January 24, 2014 Jack E. Brinson * Trustee and Chairman January 24, 2014 James H. Speed, Jr. * Trustee January 24, 2014 J. Buckley Strandberg * Trustee January 24, 2014 Michael G. Mosley * Trustee January 24, 2014 Theo H. Pitt, Jr. * President, RiskX Funds January 24, 2014 D. Jerry Murphey * Treasurer, RiskX Funds January 24, 2014 Julie M. Koethe * President, Roumell Opportunistic Value Fund January 24, 2014 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund January 24, 2014 Craig L. Lukin * President and Treasurer, January 24, 2014 Mark A. Grimaldi The Sector Rotation Fund * President and Treasurer, January 24, 2014 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds January 24, 2014 J. Philip Bell * Treasurer, Crescent Funds January 24, 2014 Walter B. Todd, III * President, Arin Funds January 24, 2014 Joseph J. DeSipio * Treasurer, Arin Funds January 24, 2014 Lawrence H. Lempert * President, January 24, 2014 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, January 24, 2014 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, January 24, 2014 Steven M. MacNamara Horizons West Multi-Strategy Hedged Income Fund * Treasurer of the CV U S. High Yield Fund, and January 24, 2014 Brenda A. Smith Horizons West Multi-Strategy Hedged Income Fund; President andTreasurer of CV Asset Allocation Fund, Caritas All-Cap Growth Fund, and Presidio Multi-Strategy Fund * President, QCI Balanced Fund January 24, 2014 H. Edward Shill * Treasurer,QCI Balanced Fund January 24, 2014 Gerald Furciniti * By: /s/Katherine M. Honey Dated:January 24, 2014 Katherine M. Honey Secretary and Attorney-in-Fact
